Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 1 of 13

a
(Min USAQ 2019RO0555

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA ‘
v. CRIMINALNO. TPC IA Cr 2BO
KAIRI MUGADDIM, (Conspiracy to Interfere with Interstate

Commerce by Robbery, 18 U.S.C

§ 1951(a); Interference with Interstate
Commerce by Robbery, 18 U.S.C.

§ 1951(a); Use, Carry, and Brandish a
Firearm During and in Relation to a
Crime of Violence, 18 U.S.C. § 924(c);
Aiding and Abetting, 18 U.S.C. § 2;
Forfeiture, 18 U.S.C. §§ 924(d)

and 981(a)(1)(C), 21 U.S.C. § 853(p),
* 28 U.S.C. § 2461(c))

*

a/k/a “Kairi Aquil Johnson,”

Defendant

Ho Ha

we

de dk de de de oe oe _- fs cnx
Se oe
INDICTMENT ao 2 &2
A pa
COUNT ONE Sy 4 LE
(Conspiracy to Interfere with Interstate Commerce by Robbery): “J ao 3
‘ oa ~* 3
The Grand Jury for the District of Maryland charges that: m9 > a
att rs
At all times material to this Indictment:
Introduction
1. Business 1, headquartered in Stockholm, Sweden, was a cash handling company

with over four hundred operating locations in the United States and western Europe, engaged in

interstate commerce by, among other things, operating a fleet of approximately 3,000 armored
vehicles to provide secure armored transport, automated teller machine services, cash processing,

and outsourced vault services for banks, other financial institutions, and commercial and retail

businesses.

/
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 2 of 13

2. Business 2, located in Washington, D.C., was part of a nationwide network of
credit services organizations and credit access businesses headquartered in Irving, Texas,
engaged in interstate commerce by, among other things, providing various financial and credit
services to customers in 24 states and the District of Columbia, both online and through a
network of stores, including selling, brokering, and/or providing short-term loans, installment
loans, debit accounts processed by a national bank, check cashing, money transfers, and access to
automatic teller machines and a mobile application.

3. Business 3, headquartered in Richmond, Virginia, was an international private
security and protection company with over 650 branches operating in approximately 150
countries engaged in interstate commerce by, among other things, operating a fleet of
approximately 7,000 armored vehicles to provide security services, cash and valuable
transportation, and money processing operations to banks, retailers, governments, mints, and
jewelers.

4, Business 4, located in Laurel, Maryland, was a branch of a financial institution
headquartered in Winston-Salem, North Carolina, engaged in interstate commerce by, among
other things, providing financial services and products, including consumer and commercial
banking, securities brokerage, asset management, mortgage, and insurance products and services,
to customers online and in more than one thousand branch locations in 15 states and the District
of Columbia.

5. Business 5, located in Laurel, Maryland, was a branch of a financial institution
headquartered in Vienna, Virginia, engaged in interstate commerce by, among other things,
providing financial services and products, including savings accounts, checking accounts, IRA
accounts, and certificates, to customers online and in approximately 300 branch locations and

nearly 600 automated teller machines.
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 3 of 13

The Conspiracy

6. Beginning at a time unknown to the Grand Jury, but no later than on or about
April 19, 2017, and continuing until on or about June 13, 2017, in the District of Maryland and

elsewhere, the defendant,

KAIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson,”

did knowingly and willfully combine, conspire, confederate, and agree with other persons,
known and unknown to the Grand Jury, to obstruct, delay, and affect commerce and the
movement of an article and commodity in commerce by robbery, as those terms are defined in
18 U.S.C. § 1951, by the unlawful taking of money and property, from the person and in the
presence of employees of Business 1 and Business 3, against their will, by means of actual and
threatened force, violence, and fear of injury, immediate and future, to said employees.
Manner and Means of the Conspiracy

7. Among the manner and means used by the defendant KATIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson” (“MUGADDIM”), and others to achieve the objects of the
conspiracy were the following:

a. It was part of the conspiracy that MUGADDIM and a co-conspirator
planned and organized the robbery of Business 1 and Business 2 through the use of firearms,
force, and violence.

b. It was further part of the conspiracy that MUGADDIM and a co-
conspirator armed themselves with firearms for use during the robbery of Business 1 and

Business 2.
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 4 of 13

c. It was further part of the conspiracy that MUGADDIM and a co-
conspirator possessed a black Dodge Avenger (“the Dodge Avenger”), which was reported
stolen in February 2017, and used it as a getaway vehicle.

d. It was further part of the conspiracy that MUGADDIM and/or a co-
conspirator changed the appearance of the Dodge Avenger by applying or causing one or more
other individuals to apply tint to the windows of the Dodge Avenger.

e. It was further part of the conspiracy that MUGADDIM and a co-
conspirator planned and organized the robbery of Business 3 and Business 4 through the use of

firearms, force, and violence.

f. It was further part of the conspiracy that MUGADDIM and a co-
conspirator armed themselves with firearms for use during the robbery of Business 3 and

Business 4.

g. It was further part of the conspiracy that MUGADDIM and a co-
conspirator planned and organized the robbery of Business 3 and Business 5 through the use of

firearms, force, and violence.

h. It was further part of the conspiracy that MUGADDIM and a co-
conspirator armed themselves with firearms for use during the robbery of Business 3 and
Business 5.

i. It was further part of the conspiracy that MUGADDIM and a co-
conspirator possessed a white Infiniti FX35 Sports Utility Vehicle (“the Infiniti”), which was

reported stolen on or about May 30, 2017, and used it as a getaway vehicle.
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 5 of 13

Overt Acts
8. During the course of and in furtherance of the conspiracy, and to effect the illegal
objects thereof, MUGADDIM and others committed and caused to. be committed the following
acts, among others, in the District of Maryland and elsewhere:

a. On or about March 29, 2017, MUGADDIM purchased tint from an auto
parts store in District Heights, Maryland.

b. On or before April 19, 2017, MUGADDIM and/or a co-conspirator
applied tint, or caused tint to be applied, to the windows of the Dodge Avenger.

c. On or before April 19, 2017, MUGADDIM and a co-conspirator
possessed the Dodge Avenger, intending to use it as the getaway vehicle for the planned robbery
of Business | and Business 2.

d. On or about April 19, 2017, MUGADDIM and a co-conspirator armed
themselves with firearms to use during an armed robbery of Business | and Business 2.

€. On or about April 19, 2017, MUGADDIM and a co-conspirator, each
brandishing a firearm, confronted an employee of Business 1 who was attempting to pick up

United States currency from Business 2 for transport.

f. On or about April 19, 2017, MUGADDIM and a co-conspirator verbally
threatened to kill an employee of Business 1.

g. On or about April 19, 2017, MUGADDIM and a co-conspirator stole
property belonging to Business 1.

h. On or about April 19, 2017, MUGADDIM and a co-conspirator fled the

scene of the robbery of Business 1 in the Dodge Avenger.
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 6 of 13

i. On or before May 25, 2017, MUGADDIM and a co-conspirator possessed
the Dodge Avenger, intending to use it as the getaway vehicle for the planned robbery of
Business 3 and Business 4.

j. On or about May 25, 2017, MUGADDIM and a co-conspirator armed
themselves with firearms to use during an armed robbery of Business 3 and Business 4.

k. On or about May 25, 2017, MUGADDIM and a co-conspirator, each
brandishing a firearm, confronted an employee of Business 3 who had transported United States
currency to Business 4,

1. On or about May 25, 2017, MUGADDIM and a co-conspirator stole
property belonging to Business 3.

m, On or about May 25, 2017, MUGADDIM and a co-conspirator fled the
scene of the robbery of Business 3 in the Dodge Avenger.

n. On or before June 13, 2017, MUGADDIM and a co-conspirator possessed
the Infiniti, intending to use it as the getaway vehicle for the planed robbery of Business 3 and
Business 5. |

O. On or about June 13, 2017, MUGADDIM and a co-conspirator armed
themselves with firearms to use during an armed robbery of Business 3 and Business 5.

p- On or about June 13, 2017, MUGADDIM and a co-conspirator, each
brandishing a firearm, confronted an employee of Business 3 who had transported approximately
$160,000 in United States currency to Business 5 intending to deposit the United States currency
into Business 5’s automated teller machine.

q. On or about June 13, 2017, MUGADDIM and a co-conspirator stole
approximately $120,000 of United States currency belonging to Business 5 and additional

property belonging to Business 3.
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 7 of 13

r. . Onor about June 13, 2017, MUGADDIM and a co-conspirator fled the

scene of the robbery of Business 3 and Business 5 in the Infiniti.

18 U.S.C. § 1951(a)
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 8 of 13

COUNT TWO
(Interference with Interstate Commerce by Robbery)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs 3, 4, 7c through 7f, 8a through 8b, and 81 through 8m of Count One are
incorporated here. |

2. On or about May 25, 2017, in the District of Maryland, the defendant,

KAIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson,”

did knowingly and unlawfully obstruct, delay, and affect, and attempt to obstruct, delay and
affect, commerce by robbery, as those terms are defined in 18 U.S.C. § 1951, in that the
defendant did unlawfully take and obtain property from the person and presence of an employee
of Business 3, by means of actual and threatened force, violence, and fear of injury, immediate

and future, to the employee.

18 U.S.C. § 1951(a)
18 U.S.C. §2
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 9 of 13

COUNT THREE
(Use, Carry, and Brandish a Firearm During and in Relation to a Crime of Violence)

The Grand Jury for the District of Maryland further charges that:
On or about May 25, 2017, in the District of Maryland, the defendant,

KAIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson,”

did knowingly use, carry, and brandish a firearm during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States, that is, interference with interstate |
commerce by robbery, in violation of 18 U.S.C. § 1951 (a), as set forth in Count Two of this

Indictment and incorporated here.

18 U.S.C. § 924(c)(1 (AG)
18 U.S.C. §2
Case 8:19-cr-00380-TDC Document1 Filed 08/07/19 Page 10 of 13

COUNT FOUR
(Interference with Interstate Commerce by Robbery)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs 3, 5, 7g through 71, 8a through 8b, and 8n through 8r of Count One are
imcorporated here.

2. On or about June 13, 2017, in the District of Maryland, the defendant,

KAIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson,”

did knowingly and unlawfully obstruct, delay, and affect, and attempt to obstruct, delay and
affect, commerce by robbery, as those terms are defined in 18 U.S.C. § 1951, in that the
defendant did unlawfully take and obtain property of Business 5, namely approximately
$120,000, from the person and presence of an employee of Business 3, by means of actual and

threatened force, violence, and fear of injury, immediate and future, to the employee.

18 U.S.C. § 1951(a)
18 U.S.C. §2

10
Case 8:19-cr-00380-TDC Document1 Filed 08/07/19 Page 11 of 13

COUNT FIVE
(Use, Carry, and Brandish a Firearm During and in Relation to a Crime of Violence)

The Grand Jury for the District of Maryland further charges that:
On or about June 13, 2017, in the District of Maryland, the defendant,

KAIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson,”

did knowingly use, carry, and brandish a firearm during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States, that is, interference with interstate
commerce by robbery, in violation of 18 U.S.C. § 1951(a), as set forth in Count Four of this

Indictment and incorporated here.

18 U.S.C. § 924(¢)(1)(A) Gi)
18 U.S.C. §2

11
Case 8:19-cr-00380-TDC Document 1 Filed 08/07/19 Page 12 of 13

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C. §§ 924(d)}
and 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the defendant’s
convictions under Counts One through Five of this Indictment.

Robbery Forfeiture
2. As a result of the offenses set forth in Counts One, Two, and Four of this

Indictment, the defendant,

KAIRI MUGADDIM,
a/k/a “Katri Aquil Johnson,”

shall forfeit to the United States all property constituting, or derived from, proceeds obtained,
directly or indirectly, as a result of such violations.

3. The property to be forfeited includes, but is not limited to, personal property,
including United States currency of a value of approximately $120,000 and all interest and
proceeds traceable thereto, in that such sum in aggregate is proceeds obtained, directly or
indirectly, as a result of such violations.

Firearms Forfeiture

4, As a result of the offenses set forth in Counts Three and Five of this Indictment,

the defendant,

KAIRI MUGADDIM,
a/k/a “Kairi Aquil Johnson,”

shall forfeit to the United States the firearms involved in those offenses.

12
Case 8:19-cr-00380-TDC Document1 Filed 08/07/19 Page 13 of 13

Substitute Assets
5. If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
: e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America, pursuant to 21 U.S.C. § 853(p), shall be entitled to forfeiture of

substitute property.

18 U.S.C. § 924(d)
18 U.S.C. § 981(a)(1\(C)
21 U.S.C. § 853
28 U.S.C. § 2461 (c)

bebe Khon (OO

Robert K. Hur
United States Attorney

A TRUE BILL:
SIGNATURE REDACTED | Ruspet 1 2019
Foreperson — Date

13
